Citation Nr: 0330141	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
September 1961 to September 1963.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Los Angeles, CA, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the Court provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of pertinent provisions of the VCAA 
in correspondence dated in March 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§  5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in §3.159(b)(1) to respond to 
a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
March 2002 VCAA letter advised the veteran that he had 30 
days to provide additional information; however, the letter 
further informed him that he had up to one year to submit 
evidence.  

Service records reflect the veteran entered service on 
September 12, 1961.  On a pre-enlistment examination in July 
1961, his whispered voice testing was 15/15.  

Audiometry three days after the veteran entered service, 
(American Standards Association (ASA) units converted to 
International Standard Organization (ISO) units) revealed 
elevated puretone thresholds at all frequencies, bilaterally, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
40
30
LEFT
50
45
45
40
35

Service Medical Records reflect that the veteran had 
bronchopneumonia around the time of the audiometry.  

The criteria for establishing disability due to impaired 
hearing may be met in any of the following ways: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 dB or greater, (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test is less than 94%.  38 
C.F.R. § 3.385.

Whispered voice hearing was 15/15 on service separation 
examination in September 1963.

The veteran claims that his current hearing loss disability 
resulted from bronchial pneumonia he had during service (but 
was not detectable by whispered voice testing).  He notes 
that his first ear operation was around 1967 at Wadsworth VA 
Medical Center.  In his May 2002 Notice of Disagreement, he 
noted that the surgeon opined then that the hearing loss was 
related to the pneumonia that the veteran had during service.  
The 1967 records are not in the file.  

Private medical records from AMM, M.D. dated in August 1994 
appear to reflect that the veteran has a hearing loss 
disability by VA standards, that he had a right stapedectomy 
at Wadsworth VA Hospital in 1982, and that a private 
physician, Dr. AW, performed a right stapedectomy revision on 
the veteran in 1990 and a left stapedectomy in 1991.  Post-
service medical records noted by Dr. AMM are not of record.  

The VCAA requires that VA arrange for a nexus opinion, when 
indicated.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should be advised that 
notwithstanding any ambiguity in previous 
notifications, a year is afforded for 
response to VCAA notice.

2.	The veteran should be requested to 
identify all sources of VA and non-VA 
treatment he received for hearing loss 
since service.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources (specifically 
including records from Wadsworth VA 
Hospital and from Dr. AW).  

3.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to ascertain whether he now has 
bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385, and, if so, 
whether such disability, is at least as 
likely as not related to service, 
including his bout with pneumonia in 
service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should explain the rationale for 
any opinion given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



